IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IN THE MATTER OF THE                       §
 PETITION OF ROGER A.                       § No. 414, 2017
 EDWARDS FOR A WRIT OF                      §
 HABEAS CORPUS                              §

                           Submitted: October 31, 2017
                           Decided:   November 3, 2017

                                  ORDER

      This 3rd day of November 2017, it appears to the Court that, on October 9,

2017, the Senior Court Clerk issued a notice directing the petitioner to show cause

why his petition for a writ of habeas corpus should not be dismissed for this Court’s

lack of original jurisdiction to issue a writ of habeas corpus. The petitioner failed to

respond to the notice to show cause within the required ten-day period. Dismissal

of this petition is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the petitioner’s petition for a writ of habeas corpus is DISMISSED.

                                        BY THE COURT:



                                        /s/ Karen L. Valihura
                                               Justice